There has been no showing on this record that the judge *849abused his discretion or otherwise committed an error of law in excluding certain testimonial and documentary evidence pertaining to the victim. We need say only that even if the defendants could have (which we believe they have not) shown that the excluded evidence was “helpful and relevant to the issue on trial,” Commonwealth v. Shea, 323 Mass. 406, 417-418 (1948), the proffered evidence was properly excludable under G. L. c. 233, § 21B. Moreover, we can find no fault with the judge’s handling of this matter, as it was in full accord with the procedural mandate of the statute. There was no error.
Mitchell Benjoya for the defendants.
M. Ashley Brown, Legal Assistant to the District Attorney, for the Commonwealth.

Judgments affirmed